DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on October 19, 2015.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant' s submission filed on April 14, 2022 has been entered.  Accordingly, Claims 1-4, 8-12, and 15-36 are pending in this application.  Claims 1-4, 8-12, 15-18, and 19-21 have been cancelled.  Claims 22-36 are new.  Claims 22, 35, and 36 are independent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 29 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 29, the terms “relatively near” and “relatively distant” are relative terms which render the claim indefinite. The terms “relatively near” and “relatively distant” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner recommends recitation from the specification of either:
a threshold defining what constitutes sufficiently near or distant to the search center; or
a suggestion of a comparison of two or more records in which one record is closer or more distant than the other records.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24, 31-33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Vailaya (PG Pub. No. 2008/0263023 A1) and further in view of Tu (PG Pub. No. 2004/0204821 A1), Pfeifle (PG Pub. No. 2013/0132398 A1), and Bradley (PG Pub. No. 2006/0069504 A1).
 Regarding Claim 22, Vailaya discloses a portable electronic device comprising:
one or more processors (see Vailaya, paragraph [0372], for recitation that a processor is well known in the art);
a data repository (see Vailaya, paragraph [0379], where databases  and/or additional components may be utilized) containing:
data representative of an index associating words contained in the data records with the record identifiers associated with the data records in which those words appear (see Vailaya, paragraph [0012], where a search query containing terms; looking up at least some of the terms in a search index for identifying sections of documents containing the at least some of the terms); and
a computer readable medium comprising instructions which, when executed by the one or more processors, cause the electronic device, in relation to a received search query including a search string derived from user input on a user interface of the electronic device to process the search string to provide one or more search words (see Vailaya, paragraph [0158], where the user entered words go through the following process to arrive at a query; lower case all terms); and
query the index to identify data records containing the or each search word (see Vailaya, paragraph [0012], where a search query containing terms; looking up at least some of the terms in a search index for identifying sections of documents containing at least some of the terms).
Vailaya does not disclose:
a search center derived from a user selected location or from a current location received from a location sensor;
data records representative of locations relevant to or within a digital map, wherein each data record is associated with a record identifier comprising a first portion and a second portion: the first portion being a location reference and the second portion being a reference or pointer to information in the data record; and
determine a distance from the search center for each of the one or more identified data records based on the location reference of the record identifier;
generate a rank for each of the one or more identified data records indicative of the relevance of each identified data record to the search query and to the determined distance; and
cause the display of the results of the search query on a display of the electronic device in ranked order.
Tu discloses:
a search center derived from a user selected location or from a current location received from a location sensor (see Tu, paragraph [0067], where block diagram of FIG. 4 further includes a map information memory 44 for storing the map information which is read out from the DVD 41, a database memory 45 for storing database information such as point of interest (POI) information which is read out from the DVD 41);
data records representative of locations relevant to or within a digital map (see Tu, paragraph [0067], where block diagram of FIG. 4 further includes a map information memory 44 for storing the map information which is read out from the DVD 41, a database memory 45 for storing database information such as point of interest (POI) information which is read out from the DVD 41);
determine a distance from the search center for each of the one or more identified data records based on the location reference of the record identifier (see Tu, paragraph [0029], where the navigation method comprises the steps of … sorting the cells in the populated cell array by distance from a specified position such as a current user position, retrieving specified POIs from a first distance level of sorted populated cells and sorting the retrieved POIs by distance from the current user position, displaying and scrolling a list of specified POIs in the order of distance from the current user position; see also paragraph [0097], where since the latitude and longitude of the lower left corner point of the cell matrix, a horizontal size (X-size) and a vertical size (Y-size) of each cell, a cell ID of each cell, the total number of cells in the X direction and the total number cells in Y direction are respectively known, it is possible to determine any point on a particular cell for evaluating a shortest distance to the vehicle position VP);
 generate a rank for each of the one or more identified data records indicative of the relevance of each identified data record to the search query and to the determined distance (see Tu, paragraph [0029], where the navigation method comprises the steps of … sorting the cells in the populated cell array by distance from a specified position such as a current user position, retrieving specified POIs from a first distance level of sorted populated cells and sorting the retrieved POIs by distance from the current user position, displaying and scrolling a list of specified POIs in the order of distance from the current user position); and
cause the display of the results of the search query on a display of the electronic device in ranked order (see Tu, paragraph [0029], where the navigation method comprises the steps of … sorting the cells in the populated cell array by distance from a specified position such as a current user position, retrieving specified POIs from a first distance level of sorted populated cells and sorting the retrieved POIs by distance from the current user position, displaying and scrolling a list of specified POIs in the order of distance from the current user position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vailaya with Tu for the benefit of sorting the POIs by distance from a current user position to display the same at high speed without requiring a large memory (see Tu, Abstract).
Vailaya in view of Tu does not disclose wherein each data record is associated with a record identifier comprising a first portion and a second portion: the first portion being a location reference and the second portion being a reference or pointer to information in the data record.  Pfeifle discloses wherein each data record is associated with a record identifier comprising a first portion: the first portion being a location reference (see Pfeifle, paragraph [0050], where location table 502 associates locations, such as points of interest, with a location value, such as a Morton code).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Vailaya and Tu with Pfeifle for the benefit of indexing location using a one-dimensional integer value (see Pfeifle, paragraph [0050]).
Vailaya in view of Tu and Pfeifle does not disclose wherein each data record is associated with a record identifier comprising a second portion: the second portion being a reference or pointer to information in the data record.  The combination of Vailaya, Tu, Pfeifle, and Bradley discloses wherein each data record is associated with a record identifier comprising a second portion: the second portion being a reference or pointer to information in the data record (see Bradley, paragraph [0035], where in lieu of directly storing information relating to a POI, in various instances the service provider may store (or have accessible) links to other locations (e.g, uniform resource locators – URLs) from which such POI information can be accessed and retrieved).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Vailaya, Tu, and Pfeifle with Bradley for the benefit of linking to data about a Point-of-Interest (POI) in other data sources (see Bradley, paragraph [0035]).
Regarding Claim 23, Vailaya in view of Tu, Pfeifle, and Bradley discloses the portable electronic device as claimed in Claim 22, the instructions further cause the electronic device, when processing the search string, to perform one or more of: splitting the search string into words and normalizing the words (see Vailaya, paragraph [0158], where the user entered words go through the following process to arrive at a query: lower case all terms).
Regarding Claim 24, Vailaya in view of Tu, Pfeifle, and Bradley discloses the portable electronic device as claimed in Claim 23, wherein normalizing the words includes one or more processing steps for correcting irregularities in the content of the search string (see Vailaya, paragraph [0158], where the user entered words go through the following process to arrive at a query: lower case all terms), removing accents from letters, replacing a sequence of the same letter by a single letter, replacing single letters with other letters, and replacing words and abbreviations with standard abbreviations.
Regarding Claim 31, Vailaya in view of Tu, Pfeifle, and Bradley discloses the portable electronic device as claimed in Claim 22, wherein the index includes tuples one for each word of the set of words contained in the data records relating each of said words to the respective record identifiers of all the records in which those words appear (see Vailaya, paragraph [0021], where the index structure includes a plurality of content words; for each of the content words, at least one document identifier containing information about a document containing the content word; and for each of the document identifiers, at least one position identifier containing information about a section in the document containing the content word).
Regarding Claim 32, Vailaya in view of Tu, Pfeifle, and Bradley discloses the portable electronic device as claimed in Claim 22, wherein:
Vailaya does not disclose each data record represents either an address or a Place of Interest (POI).  Bradley discloses each data record represents either an address or a Place of Interest (POI) (see Bradley, paragraph [0027], where each POI record identifying a POI and including one or more piece of information relating to the POI).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Vailaya with Bradley for the benefit of linking to data about a Point-of-Interest (POI) in other data sources (see Bradley, paragraph [0035]).
Regarding Claim 33, Vailaya in view of Tu, Pfeifle, Bradley, and Feng discloses the portable electronic device as claimed in Claim 32, wherein:
Vailaya does not disclose the data records contain one or more of the following components: street name, place name, postal code, country code, POI name, POI brand name, POI address, or POI category code.  Bradley discloses the data records contain one or more of the following components: street name, place name, postal code, country code, POI name (see Bradley, paragraph [0027], where a POI record can identify the POI in any number of different manners, such as by name), POI brand name, POI address, or POI category code.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Vailaya with Bradley for the benefit of linking to data about a Point-of-Interest (POI) in other data sources (see Bradley, paragraph [0035]).
Regarding Claim 35, Vailaya discloses a method of operating a portable electronic device comprising one or more data processors and a data repository containing:
data representative of an index associating words contained in the data records with the record identifiers associated with the data records in which those words appear (see Vailaya, paragraph [0012], where a search query containing terms; looking up at least some of the terms in a search index for identifying sections of documents containing the at least some of the terms); the method comprising:
in relation to a received search query including a search string derived from user input on a user interface of the electronic device, to process the search string to provide one or more search words (see Vailaya, paragraph [0158], where the user entered words go through the following process to arrive at a query; lower case all terms); and
query the index to identify data records containing the or each search word (see Vailaya, paragraph [0012], where a search query containing terms; looking up at least some of the terms in a search index for identifying sections of documents containing at least some of the terms).
Vailaya does not disclose:
a search center derived from a user selected location or from a current location received from a location sensor;
data records representative of locations relevant to or within a digital map, wherein each data record is associated with a record identifier comprising a first portion and a second portion: the first portion being a location reference and the second portion being a reference or pointer to information in the data record; and
determine a distance from the search center for each of the one or more identified data records based on the location reference of the record identifier;
generate a rank for each of the one or more identified data records indicative of the relevance of each identified data record to the search query and to the determined distance; and
cause the display of the results of the search query on a display of the electronic device in ranked order.
Tu discloses:
a search center derived from a user selected location or from a current location received from a location sensor (see Tu, paragraph [0067], where block diagram of FIG. 4 further includes a map information memory 44 for storing the map information which is read out from the DVD 41, a database memory 45 for storing database information such as point of interest (POI) information which is read out from the DVD 41) 
data records representative of locations relevant to or within a digital map (see Tu, paragraph [0067], where block diagram of FIG. 4 further includes a map information memory 44 for storing the map information which is read out from the DVD 41, a database memory 45 for storing database information such as point of interest (POI) information which is read out from the DVD 41);
determine a distance from the search center for each of the one or more identified data records based on the location reference of the record identifier (see Tu, paragraph [0029], where the navigation method comprises the steps of … sorting the cells in the populated cell array by distance from a specified position such as a current user position, retrieving specified POIs from a first distance level of sorted populated cells and sorting the retrieved POIs by distance from the current user position, displaying and scrolling a list of specified POIs in the order of distance from the current user position; see also paragraph [0097], where since the latitude and longitude of the lower left corner point of the cell matrix, a horizontal size (X-size) and a vertical size (Y-size) of each cell, a cell ID of each cell, the total number of cells in the X direction and the total number cells in Y direction are respectively known, it is possible to determine any point on a particular cell for evaluating a shortest distance to the vehicle position VP);
 generate a rank for each of the one or more identified data records indicative of the relevance of each identified data record to the search query and to the determined distance (see Tu, paragraph [0029], where the navigation method comprises the steps of … sorting the cells in the populated cell array by distance from a specified position such as a current user position, retrieving specified POIs from a first distance level of sorted populated cells and sorting the retrieved POIs by distance from the current user position, displaying and scrolling a list of specified POIs in the order of distance from the current user position); and
cause the display of the results of the search query on a display of the electronic device in ranked order (see Tu, paragraph [0029], where the navigation method comprises the steps of … sorting the cells in the populated cell array by distance from a specified position such as a current user position, retrieving specified POIs from a first distance level of sorted populated cells and sorting the retrieved POIs by distance from the current user position, displaying and scrolling a list of specified POIs in the order of distance from the current user position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vailaya with Tu for the benefit of sorting the POIs by distance from a current user position to display the same at high speed without requiring a large memory (see Tu, Abstract).
Vailaya in view of Tu does not disclose wherein each data record is associated with a record identifier comprising a first portion and a second portion: the first portion being a location reference and the second portion being a reference or pointer to information in the data record.  Pfeifle discloses wherein each data record is associated with a record identifier comprising a first portion: the first portion being a location reference (see Pfeifle, paragraph [0050], where location table 502 associates locations, such as points of interest, with a location value, such as a Morton code).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Vailaya and Tu with Pfeifle for the benefit of indexing location using a one-dimensional integer value (see Pfeifle, paragraph [0050]).
Vailaya in view of Tu and Pfeifle does not disclose wherein each data record is associated with a record identifier comprising a second portion: the second portion being a reference or pointer to information in the data record.  The combination of Vailaya, Tu, Pfeifle, and Bradley discloses wherein each data record is associated with a record identifier comprising a second portion: the second portion being a reference or pointer to information in the data record (see Bradley, paragraph [0035], where in lieu of directly storing information relating to a POI, in various instances the service provider may store (or have accessible) links to other locations (e.g, uniform resource locators – URLs) from which such POI information can be accessed and retrieved).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Vailaya, Tu, and Pfeifle with Bradley for the benefit of linking to data about a Point-of-Interest (POI) in other data sources (see Bradley, paragraph [0035]).
Regarding Claim 36, Vailaya discloses a non-transitory computer readable storage medium storing instructions that, when executed by one or more data processors of an electronic device that includes the one or more data processors and a data repository containing:
data representative of an index associating words contained in the data records with the record identifiers associated with the data records in which those words appear (see Vailaya, paragraph [0012], where a search query containing terms; looking up at least some of the terms in a search index for identifying sections of documents containing the at least some of the terms); cause the electronic device to perform a method comprising:
in relation to a received search query including a search string derived from user input on a user interface of the electronic device, to process the search string to provide one or more search words (see Vailaya, paragraph [0158], where the user entered words go through the following process to arrive at a query; lower case all terms); and
query the index to identify data records containing the or each search word (see Vailaya, paragraph [0012], where a search query containing terms; looking up at least some of the terms in a search index for identifying sections of documents containing at least some of the terms).
Vailaya does not disclose:
a search center derived from a user selected location or from a current location received from a location sensor;
data records representative of locations relevant to or within a digital map, wherein each data record is associated with a record identifier comprising a first portion and a second portion: the first portion being a location reference and the second portion being a reference or pointer to information in the data record; and
determine a distance from the search center for each of the one or more identified data records based on the location reference of the record identifier;
generate a rank for each of the one or more identified data records indicative of the relevance of each identified data record to the search query and to the determined distance; and
cause the display of the results of the search query on a display of the electronic device in ranked order.
Tu discloses:
a search center derived from a user selected location or from a current location received from a location sensor (see Tu, paragraph [0067], where block diagram of FIG. 4 further includes a map information memory 44 for storing the map information which is read out from the DVD 41, a database memory 45 for storing database information such as point of interest (POI) information which is read out from the DVD 41) 
data records representative of locations relevant to or within a digital map (see Tu, paragraph [0067], where block diagram of FIG. 4 further includes a map information memory 44 for storing the map information which is read out from the DVD 41, a database memory 45 for storing database information such as point of interest (POI) information which is read out from the DVD 41);
determine a distance from the search center for each of the one or more identified data records based on the location reference of the record identifier (see Tu, paragraph [0029], where the navigation method comprises the steps of … sorting the cells in the populated cell array by distance from a specified position such as a current user position, retrieving specified POIs from a first distance level of sorted populated cells and sorting the retrieved POIs by distance from the current user position, displaying and scrolling a list of specified POIs in the order of distance from the current user position; see also paragraph [0097], where since the latitude and longitude of the lower left corner point of the cell matrix, a horizontal size (X-size) and a vertical size (Y-size) of each cell, a cell ID of each cell, the total number of cells in the X direction and the total number cells in Y direction are respectively known, it is possible to determine any point on a particular cell for evaluating a shortest distance to the vehicle position VP);
 generate a rank for each of the one or more identified data records indicative of the relevance of each identified data record to the search query and to the determined distance (see Tu, paragraph [0029], where the navigation method comprises the steps of … sorting the cells in the populated cell array by distance from a specified position such as a current user position, retrieving specified POIs from a first distance level of sorted populated cells and sorting the retrieved POIs by distance from the current user position, displaying and scrolling a list of specified POIs in the order of distance from the current user position); and
cause the display of the results of the search query on a display of the electronic device in ranked order (see Tu, paragraph [0029], where the navigation method comprises the steps of … sorting the cells in the populated cell array by distance from a specified position such as a current user position, retrieving specified POIs from a first distance level of sorted populated cells and sorting the retrieved POIs by distance from the current user position, displaying and scrolling a list of specified POIs in the order of distance from the current user position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Vailaya with Tu for the benefit of sorting the POIs by distance from a current user position to display the same at high speed without requiring a large memory (see Tu, Abstract).
Vailaya in view of Tu does not disclose wherein each data record is associated with a record identifier comprising a first portion and a second portion: the first portion being a location reference and the second portion being a reference or pointer to information in the data record.  Pfeifle discloses wherein each data record is associated with a record identifier comprising a first portion: the first portion being a location reference (see Pfeifle, paragraph [0050], where location table 502 associates locations, such as points of interest, with a location value, such as a Morton code).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Vailaya and Tu with Pfeifle for the benefit of indexing location using a one-dimensional integer value (see Pfeifle, paragraph [0050]).
Vailaya in view of Tu and Pfeifle does not disclose wherein each data record is associated with a record identifier comprising a second portion: the second portion being a reference or pointer to information in the data record.  The combination of Vailaya, Tu, Pfeifle, and Bradley discloses wherein each data record is associated with a record identifier comprising a second portion: the second portion being a reference or pointer to information in the data record (see Bradley, paragraph [0035], where in lieu of directly storing information relating to a POI, in various instances the service provider may store (or have accessible) links to other locations (e.g, uniform resource locators – URLs) from which such POI information can be accessed and retrieved).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Vailaya, Tu, and Pfeifle with Bradley for the benefit of linking to data about a Point-of-Interest (POI) in other data sources (see Bradley, paragraph [0035]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vailaya, Tu, Pfeifle, and Bradley, and further in view of Stumpf (US Patent No. 6,775,666 B1).
Regarding Claim 26, Vailaya in view of Tu, Pfeifle, and Bradley discloses the portable electronic device as claimed in Claim 22, wherein the instructions further cause the electronic device, when querying the index to identify data records containing the or each search word to:
Vailaya does not disclose for each search word, find the set of matching records from the index and determine the intersection of the sets of records to provide the records that match all words.  Stumpf discloses for each search word to, for each search word, find the set of matching records from the index and determine the intersection of the sets of records to provide the records that match all words (see Stumpf, column 5, lines 41-42, where exact match search 125 searches for an exact match to the query).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Vailaya with Stumpf for the benefit of exact match searching (see Stumpf, Abstract).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Vailaya, Chung-Hee, Pfeifle, and Bradley, and further in view of Feng (PG Pub. No. 2009/0216732 A1).
Regarding Claim 27, Vailaya in view of Tu, Pfeifle, and Bradley discloses the portable electronic device as claimed in Claim 22, wherein the instructions further cause the electronic device, when generating a rank for each data record, to:
calculate a score for each record (see Vailaya, paragraph [0012], where the method generates a document score for each of the documents based at least in part on the content score and the context score); and
rank the records based on their scores (see Vailaya, paragraph [0012], where the method includes outputting an indicator of at least one of the documents, or portion thereof, for the at least one of the documents having a higher document score relative to other of the documents).
Vailaya does not disclose wherein if two records have the same score, reconcile their rank ordering based on a distance from a search center, wherein the search center is a location or route in the digital map, otherwise rank the two records in random order.  Bradley discloses the wherein the search center is a location or route in the digital map (see Bradley, paragraph [0005], for a system for searching and retrieving points of interest within a polygon-shaped area of interest).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Vailaya with Bradley for the benefit of linking to data about a Point-of-Interest (POI) in other data sources (see Bradley, paragraph [0035]).
Vailaya in view of Bradley does not disclose if two records have the same score, reconcile their rank ordering based on a distance from a search center, otherwise the rank the two records in a random order.  Feng discloses if two records have the same score, reconcile their rank ordering based on a distance from a search center, otherwise the rank the two records in a random order (see Feng, paragraph [0015], where the step of displaying the list of the candidate entries further includes a step arranging the candidate entries in an order of distance from a specified position).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Vailaya and Bradley with Feng for the benefit of for the benefit of displaying candidate objects arranged in a plurality of ranges of desired parameters (see Feng, Abstract).
Claim 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Vailaya, Tu, Pfeifle, Bradley, and Feng, and further in view of Ford (PG Pub. No. 2003/0195877 A1).
Regarding Claim 28, Vailaya in view of Tu, Pfeifle, Bradley, and Feng discloses the portable electronic device as claimed in Claim 27, wherein calculating a ranking score for each record includes starting from a starting score and perform one or more of:
Vailaya does not disclose subtract a penalty from the score for each word contained in the search string not exactly matched to a word contained in the data record.  Ford discloses subtract a penalty from the score for each word contained in the search string not exactly matched to a word contained in the data record (see Ford, paragraph [0165], where the booster is used to elevate those items containing more discriminating information (i.e. more query terms).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Vailaya with Ford for the benefit of rearranging search results to elevate items containing more discriminating information (see Ford, paragraph [0165]).
Regarding Claim 29, Vailaya in view of Tu, Pfeifle, Bradley, Feng, and Ford discloses the portable electronic device as claimed in Claim 28, wherein calculating a ranking score for a record representing an address includes one or more of:
Vailaya does not disclose:
not ranking the data record if there is no search word matched against a word in the index contained in the street name of the data record;
if there is a search center, adjusting one or more of the penalties to: suppress penalties for data records relatively near the search center, or increase penalties for data records relatively distant to the search center, or both; and
add a bonus to the score if there is a word match with a center of settlement, dependent on the size of the center of settlement and a distance of the center of settlement from a search center.
Feng discloses if there is a search center, adjusting one or more of the penalties to: suppress penalties for data records relatively near the search center, or increase penalties for data records relatively distant to the search center, or both (see Feng, paragraph [0015], where the step of displaying the list of the candidate entries further includes a step arranging the candidate entries in an order of distance from a specified position).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Vailaya with Feng for the benefit of for the benefit of displaying candidate objects arranged in a plurality of ranges of desired parameters (see Feng, Abstract).
Regarding Claim 30, Vailaya in view of Tu, Pfeifle, Bradley, Feng, and Ford discloses the portable electronic device as claimed in Claim 28, wherein calculating a ranking score for a record representing a place of interest (POI) includes one or more of:
Vailaya does not disclose:
not ranking the data record if there is no search word matched against a word in the index contained in the one of the components of the data record representing the name of the POI, the brand name of the POI, or the POI category; and
not subtracting a penalty from the score for each unmatched word contained in a component for which there is a word matching a search word.
Ford discloses not subtracting a penalty from the score for each unmatched word contained in a component for which there is a word matching a search word (see Ford, paragraph [0165], where the booster is used to elevate those items containing more discriminating information (i.e. more query terms).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Vailaya with Ford for the benefit of rearranging search results to elevate items containing more discriminating information (see Ford, paragraph [0165]).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Vailaya, Tu, Pfeifle, and Bradley, and further in view of Payne (PG Pub. No. 2012/0011463 A1).
Regarding Claim 34, Vailaya in view of Chung-Hee, Pfeifle, and Bradley discloses the portable electronic device as claimed in Claim 22, wherein:
Vailaya does not disclose the search string is derived from a single field free-text string input by the user on the user interface.  Payne discloses the search string is derived from a single field free-text string input by the user on the user interface (see Payne, paragraph [0047], where a departure location entry field 204 is a free-form text field that enables a user to enter a text string that describes a location; that is, the point of departure for the trip).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine Vailaya with Payne for the benefit of providing type-ahead suggested records using a single search string (see Payne, paragraph [0005]).
Response to Arguments
Applicant’s Arguments, filed April 14, 2022 have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kozempel (PG Pub. No. 2011/0276598 A1), which concerns providing reusable software service information based on natural language queries.
Cooper (PG Pub. No. 2010/0075643 A1), which concerns managing map data storage, sharing point of interest or pushpin data with other electronic devices, and displaying map data.
Fuchs (PG Pub. No. 2008/0168038 A1), which concerns integrating map data from multiple sources into a navigation system. 
Chung-Hee (PG Pub. No. 2011/0153654 A1), which concerns a natural language-based tour destination recommendation apparatus and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161      

































/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161